The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
	I. Claims 1-6, drawn to aptamers having a nucleic acid sequence that binds to the CdeM surface protein of a Clostridium difficile wherein the aptamer has a stem loop structure comprising: Loop(3)/Stem(4f)/Loop(5)/Stem (4r)/Loop (5)/Stem(2f)/Loop(1)/Stem(2f)/Loop(1)/
Stem (5f)/Loop(5)/Stem(5r)/Loop(1)/Stem (2r)/Loop(1)/Stem(2r)/Loop(3), classified in C12N 2310/531.
	II. Claims 7-8, drawn to compositions comprising an aptamer having a nucleic acid sequence that binds to the CdeM surface protein of a Clostridium difficile and graphene oxide nanoparticles, wherein the aptamer has a stem loop structure comprising:  Loop(3)/Stem(4f)/Loop(5)/Stem (4r)/Loop (5)/Stem(2f)/Loop(1)/Stem(2f)/Loop(1)/Stem (5f)/Loop(5)/Stem(5r)/Loop(1)/Stem (2r)/Loop(1)/Stem(2r)/Loop(3), classified in C12N 15/115.
III. Claims 9-14, drawn to compositions comprising two or more aptamers having a binding affinity to two or more epitopes of a surface protein of a Clostridium difficile spore or two or more surface proteins of a Clostridium difficile spore, wherein the two or more aptamers have a stem-loop structure, classified in C12N 15/115.
IV. Claims 15-21, drawn to compositions comprising two or more aptamers having a binding affinity to two or more epitopes of a surface protein of a Clostridium difficile spore or two or more surface proteins of a Clostridium difficile spore and graphene oxide nanoparticles, wherein the two or more aptamers have a stem-loop structure, classified in C12N 15/115.
V. Claims 22-39, drawn to methods of visualizing Clostridium difficile spores on a surface utilizing one or more aptamers having a binding affinity to two or more epitopes of a surface protein of a Clostridium difficile spore or two or more surface proteins of a Clostridium difficile spore and graphene oxide nanoparticles, wherein the two or more aptamers have a stem-loop structure, classified in G01N 21/6428.

Additional Election Requirement Applicable to All Groups
In addition, each Group detailed above reads on patentably distinct aptamers. Each aptamer is patentably distinct they are structurally, chemically and immunologically unrelated and a further restriction is applied to each Group. Applicant must further a specific aptamer or combination thereof to be encompassed by the pending claims.    

The inventions are independent or distinct, each from the other because:
Inventions I-III are separate and distinct from each other, as they comprise differing biochemical and immunological entities having differing properties and uses. Each invention constitutes a patentably distinct antigenic composition
Invention I is separate and distinct from Invention V, as the compositions of Invention I cannot be used in the methods of Invention V.
Invention II is separate and distinct from Invention V, as the compositions of Invention II cannot be used in the methods of Invention V.
Invention III is separate and distinct from Invention V, as the compositions of Invention III cannot be used in the methods of Invention V.
Inventions IV and V are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the aptamers of invention IV can be used I diagnostic procedures.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A ZEMAN whose telephone number is (571)272-0866. The examiner can normally be reached Monday thru Friday; 6:30 am - 3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT A ZEMAN/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        August 29, 2022